Title: To John Adams from Joseph Palmer, 1 July 1776
From: Palmer, Joseph
To: Adams, John


     
      Dear Sir
      Watertown, July 1st. 1776
     
     Yesterday I had the honor of dining with your Lady, all well. Having an opportunity by my Friend Dr. Craigie, I Steal a few moments from the public, just to thank you, Mr. Paine, and other my good Friends for their many Friendly Letters respecting public matters. They have had good effects; and this assurance will, I hope, encourage you all in persevereance. I am not able to write, unless by breaking in upon the public; but I hope Soon to write much more fully; my hands have really been very full; in addition to other public matters, I have been called upon Several times in my Military capacity, and have been obliged to attend much upon the Fortifications. Since we drove the Enemy out of the Harbour, we have been visited by a part of the Scotch Fleet; the 2 first we Secured; but then appeared 10 more, whose Comodore appeared very cautious, and wou’d not come within the Light House, and after about a Week being in the Bay, they disappeared : We waited upon them in hope of their coming in, having at Nantasket about 7 or 800 of Colonial Troops, and a part of my Brigade; we hid ourselves, and covered our Works, but it wou’d not do, the enemy wou’d not venture in.
     
      I am call’d upon—so bid you adieu, wishing you and all our Friends all that wisdom which is necessary to direct the arduous affairs you are ingaged in.
      J. Palmer
     
     
      I know not any thing of the Drs. business, but as I think him a worthy Man, ask your favour if any occasion.
      Since the above, received another favour from my Friend Paine. May every blessing attend the Adams’s, Paine, Gerry, Hancock, and all the Congress.
     
     
      JP
     
    